Name: Decision of the EEA Joint Committee No 33/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  air and space transport;  European construction;  transport policy
 Date Published: 1995-11-16

 16.11.1995 EN Official Journal of the European Communities L 273/52 DECISION OF THE EEA JOINT COMMITTEE No 33/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Directive 94/56/EC of 21 November 1994 establishing the fundamental principles governing the investigation of civil aviation accidents and incidents (2) is to be incorporated into the Agreement; Whereas Council Directive No 80/1266/EEC is to be repealed and consequently is to be deleted from the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. Point 66 (Council Directive No 80/1266/EEC) shall be deleted from Annex XIII to the Agreement. 2. The following point shall be inserted in Annex XIII after point 66c (Council Directive 93/65/EEC): 66d. 394 L 0056: Council Directive 94/56/EC of 21 November 1994 establishing the fundamental principles governing the investigation of civil aviation accidents and incidents (OJ No L 319, 12. 12. 1994, p. 14.) Article 2 The texts of Council Directive 94/56/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 October 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 319, 12. 12. 1994, p. 14.